DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species I in the reply filed on 2 February 2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 25 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Curtiss, U.S. 8,408,605.
Curtiss discloses a combined multi-coupler for connecting to a top drive (col. 1, lines 37-45; col. 2, lines 12-15), comprising: a stem (fig 3C, threaded nipple 3) for connecting to the top drive;
a first coupling plate (fig 2A, lower wedge 20; col. 4, lines 4-12) fixedly attached to the stem (fig 3C; col. 5, lines 15-23), wherein the first coupling plate (20) has one or more notches (holes 20D; col. 4, lines 4-12) formed therethrough; and
a securing plate (upper wedge 21) movable relative to the first coupling plate (20), wherein the securing plate (21) has one or more securing keys (screws 23) aligned with the one or more notches (20D) in the first coupling plate (20), and each securing key (23) is movable between a locked position (fig 5) in the corresponding notch and an unlocked position (fig 3B) out of the corresponding notch.

Curtiss discloses a coupler (fig 2B, profile 21E; col. 3, lines 44-55) disposed in the securing plate (21).
Curtiss discloses actuators (fig 2A; nuts 23b are disposed between the upper and lower sides of both the upper and lower wedges) between the first coupling plate (20) and the securing plate (21), wherein the one or more actuators are configured to move the securing plate relative to the first coupling plate (col. 5, lines 39-46).
Curtiss discloses a cylindrical threaded nipple (fig 4, 3) having a central bore.

Allowable Subject Matter
Claims 3, 5, 6, 7, 21, 22, 23, 24, 26 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 29-33 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH L THOMPSON whose telephone number is (571)272-7037.  The examiner can normally be reached on Weekdays; 9:00-5:00, est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
12 February 2021
/KENNETH L THOMPSON/               Primary Examiner, Art Unit 3676